                Case 21-11271-abl      Doc 117      Entered 05/06/21 08:48:56          Page 1 of 1

NVB 10−2(b) (Rev. 3/15)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−21−11271−abl
                                                             CHAPTER 11
 MEDOLAC LABORATORIES, A PUBLIC BENEFIT
 CORPORATION
     fdba NEOLAC, INC.
                                                             ORDER GRANTING VERIFIED PETITION

                                  Debtor(s)




The submitted document "Verified Petition for Permission to Practice in this Case Only by Attorney not Admitted to
the Bar of this Court" filed by JAMES S. LIVERMON, III is GRANTED.



Dated: 5/6/21


                                                          Mary A. Schott
                                                          Clerk of Court
